Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to because the description of the drawings (see those corresponding to Figures 1, 9 and 19, for example) does not provide any SEQ ID NO:s. Applicant is advised to identify the sequences recited in all drawings with a SEQ ID NO:, in compliance with 37 CFR section 1.821-1.825.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-9, 17-18, 20-25, 27-35 are directed to a method for converting a substrate to a product, the method comprising the step of 
contacting a genetically engineered yeast microorganism with the substrate to produce the product, wherein
 the genetically engineered yeast microorganism is a species of the genus Yarrowia, Saccharomyces or Arxula;
 the genetically engineered yeast microorganism has been transformed by a nucleic acid molecule; the nucleic acid molecule comprises a non-native gene, the non-native gene is not found within a native yeast microorganism of the same species as the genetically engineered yeast microorganism; and the non-native gene encodes for a non-native enzyme comprising NAD:phosphite oxidoreductase (phosphite dehydrogenase); and
 the substrate comprises a phosphorus-containing compound as disclosed in claims 7-8.
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 7-9, 17-18, 20-25, 27-35 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1651